EXHIBIT FORM OF RESTRICTED STOCK UNIT AGREEMENT THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of , is between CULP, INC.,a North Carolina corporation (the “Corporation”), and (“Employee”). Background Statement The Corporation desires to grant to Employee Restricted Stock Units (the “Units”) pursuant to the Culp, Inc. 2007 Equity Incentive Plan (the “Plan”).Capitalized terms used but not defined in this Agreement shall have the meanings given to them in the Plan. STATEMENT OF AGREEMENT NOW, THEREFORE, the parties hereby agree as follows: Section 1. Grant of Units.The Corporation hereby grants to Employee Units.Each Unit shall entitle Employee to receive, upon vesting thereof in accordance with this Agreement and the Plan, one (1) share of common stock, par value $0.05 per share, of the Corporation (“Common Stock”).Except as permitted by the Plan, the Units may not be assigned, pledged, hypothecated or transferred in any manner.Employee shall not have, with respect to any Units, any rights of a shareholder of the Corporation, including without limitation any right to vote as a shareholder of the Corporation or any right to receive distributions from the Corporation in respect of the Units. Section 2. Vesting.Except as may otherwise be provided in the Plan or this Agreement, the Units shall vest as set forth in the table below if the Division shall achieve the following Return on Capital performance targets: Performance Level Return on Capital Targets Number of Units to Vest Tier 1 Level ≥% but < % Units Tier 2 Level ≥% but < % Units Tier 3 Level ≥% Units For purposes of this Agreement, vesting of Units in respect of a Performance Period shall be determined in accordance with the following guidelines: (a)No more than Units (or Units, as applicable) shall vest in respect of any one Performance Period. (b)A Performance Period that would result in the vesting of Units (but for this clause (b)) may not overlap with another Performance Period that resulted in the vesting of any Units. (c)There may be only one (1) Tier 1 Performance Period that results in the vesting of Units (a “Tier 1 Vesting Period”).Following the occurrence of a Tier 1 Vesting Period, no Units shall vest in respect of any subsequent Tier 1 Performance Period(s). (d)There may be only one (1) Tier 2 Performance Period that results in the vesting of Units (a “Tier 2 Vesting Period”).Following the occurrence of a Tier 2 Vesting Period, no Units shall vest in respect of any subsequent Tier 2 Performance Period(s); provided, however, that if there has been no Tier 1 Vesting Period prior to the second Tier 2 Performance Period, then Units shall vest in respect of the second Tier 2 Performance Period, and no Units shall vest in respect of any subsequent Tier 1 Performance Period or Tier 2 Performance Period. (e)There may be only one (1) Tier 3 Performance Period that results in the vesting of Units (a “Tier 3 Vesting Period”).Following the occurrence of a Tier 3 Vesting Period, no Units shall vest in respect of any subsequent Tier 3 Performance Period(s); provided, however, that if there has been no Tier 1 Vesting Period or Tier 2 Vesting Period prior to the second Tier 3 Performance Period (the “Second Tier 3 Period”), then (i) Units shall vest in respect of the Second Tier 3 Period and (ii) Units shall vest upon the next Performance Period occurring after the Second Tier 3 Period in which Return on Capital for the Division is at the Tier 1 Level, Tier 2 Level or Tier 3 Level (after which all Units shall be vested in full). Notwithstanding the foregoing, all unvested Units shall immediately vest upon (a) the occurrence of a Change of Control or (b) the termination by the Corporation of the employment of Employee without Cause or by reason of the death or Disability of Employee. Section 3. Definitions.For purposes of this Agreement, the following terms shall have the meanings indicated below: “Cause” shall mean (i) the commission by Employee of a felony (or crime involving moral turpitude); (ii) theft, conversion, embezzlement or misappropriation by Employee of funds or other assets of the Corporation or its Subsidiaries or any other act of fraud with respect to the Corporation or its Subsidiaries (including without limitation the acceptance of bribes or kickbacks or other acts of self dealing); (iii) intentional, grossly negligent or unlawful misconduct by Employee that causes significant harm to the Corporation or its Subsidiaries; or (iv) repeated instances of intoxication with alcohol or drugs while conducting business during regular business hours. “Change of Control” shall have the meaning given to such term in the Plan.In addition, a “Change of Control” shall be deemed to have occurred upon consummation of a sale of the Division by the Corporation to an unaffiliated third party. “Disability” shall have the meaning given to such term in the primary disability benefit plan of the Corporation in which Employee participates.In the absence of any such plan, “Disability” shall mean any physical or mental impairment that renders Employee unable to perform the essential functions of his job with the Corporation and its Subsidiaries for a period of at least 120 days, either with or without reasonable accommodation.At the Corporation’s request, Employee shall submit to an examination by a duly licensed physician who is mutually acceptable to the Corporation and Employee for the purpose of ascertaining the existence of a Disability, and shall authorize the physician to release the results of Employee’s examination to the Corporation. “Division” shall mean the Corporation’s division. “Performance Period” shall mean any period of two (2) consecutive fiscal quarters in the period commencing with the fourth fiscal quarter in the Corporation’s 2008-2009 fiscal year and ending as of the end of the Corporation’s 2011-2012 fiscal year. “Return on Capital” for the Division shall be the same amount as determined by the Corporation for purposes of its annual cash incentive bonus plan. “Tier 1 Performance Period” shall mean a Performance Period in which Return on Capital is at the Tier 1
